     Case 1:20-cv-00151-GNS Document 14 Filed 02/12/21 Page 1 of 3 PageID #: 79




                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                      BOWLING GREEN DIVISION

ALEXANDER MALDONADO, JR., et al.                                                          PLAINTIFFS

v.                                                                  CIVIL ACTION NO. 1:20-CV-P151-GNS

VEDAD HADZIKADUNIC et al.                                                               DEFENDANTS

                                           MEMORANDUM OPINION

           Pro se Plaintiffs Alexander Maldonado, Jr., and David Lugo Mason filed an in forma

pauperis 42 U.S.C. § 1983 complaint. This matter is before the Court for screening pursuant to

28 U.S.C. § 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on

other grounds by Jones v. Bock, 549 U.S. 199 (2007). For the following reasons, the complaint

will be dismissed.

                                           I. STATEMENT OF FACTS

           Plaintiffs Maldonado and Mason are pretrial detainees at the Warren County Regional

Jail. They name as Defendants Warren County Sheriff’s Office (WCSO) Deputies Vedad

Hadzikadunic and Evan Cook; WCSO Captain Curtis Hargett; the WCSO; and Robert Smith.1

The complaint alleges that on February 7, 2020, Plaintiff Maldonado was “ignored when I told

the deputy to speak to my lawyer, that I had no comment.” Plaintiff Maldonado states that after

a while, “I told the sherrif I had someone who could verify my whereabouts.” He alleges that the

alleged victims provided contradicting statements about “time of arrival, time length of events.”

Plaintiff Maldonado asserts that the WCSO is recorded saying that they do not care about Robert

Miller’s “illegal activities that they were targeting [Plaintiff Maldonado].”2




1
    It is not clear from the complaint who Robert Smith is.
2
    It is also not clear from the complaint who Robert Miller is.
 Case 1:20-cv-00151-GNS Document 14 Filed 02/12/21 Page 2 of 3 PageID #: 80




       The only allegation regarding Plaintiff Mason in the complaint is the following: “In the

interview with David Lugo Mason the deputies coerce him into a confession.”

       According to the complaint, “[a]ll of this and more evidence is on the record of case No.

20-CR-00374-001 in Warren Circuit Court” and that “they have arrested 3 minorities[,] 2 of

which are mentally disabled in this case. Please help.”

       As relief, Plaintiffs request monetary damages and to have the charges dropped and that

they be released from custody.

                                          II. ANALYSIS

       The claims raised by Plaintiffs are essentially collateral attacks on an underlying state-

court criminal prosecution. If the criminal proceedings are on-going, this Court cannot address

claims which will directly impact the course of those proceedings. A federal court must decline

to interfere with pending state proceedings involving important state interests unless

extraordinary circumstances are present. See Younger v. Harris, 401 U.S. 37, 44-45 (1971).

When a person is the target of an ongoing state action involving important state matters, he

cannot interfere with the pending state action by maintaining a parallel federal action involving

claims that could have been raised in the state case. Watts v. Burkhart, 854 F.2d 839, 844-48

(6th Cir. 1988). If a state defendant files such a case, Younger abstention requires the federal

court to defer to the state proceeding. Id; see also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15

(1987). Based on these principles, abstention is appropriate if: (1) state proceedings are on-

going; (2) the state proceedings implicate important state interests; and (3) the state proceedings

afford an adequate opportunity to raise federal questions. Middlesex Cty. Ethics Comm. v.

Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). Abstention is mandated whether the state-

court proceeding is criminal, quasi-criminal, or civil in nature as long as federal court



                                                  2
  Case 1:20-cv-00151-GNS Document 14 Filed 02/12/21 Page 3 of 3 PageID #: 81




intervention “unduly interferes with the legitimate activities of the State.” Younger, 401 U.S. at

44.

        All three factors supporting abstention are present. The claims asserted by Plaintiffs

against Defendants are clearly the subject of state-court criminal matters, which are of paramount

state interest. See Younger, 401 U.S. at 44-45. The state criminal process, moreover, affords

Plaintiffs an adequate opportunity to raise their constitutional claims. See, e.g., Daniels v.

Noyola, No. 1:14CV-P141-GNS, 2015 WL 1003854, at *2 (W.D. Ky. Mar. 6, 2015) (“In light of

the available avenues through which Plaintiff may raise a constitutional challenge in his pending

case, this Court will not interfere with an on-going Kentucky state court proceeding.”). In

addition, Plaintiffs have not alleged any unusual or extraordinary circumstances sufficient to

warrant federal intervention at this time. Therefore, Younger abstention is appropriate because

Plaintiffs’ claims concern a criminal investigation. Tindall v. Wayne Cty. Friend of the Court,

269 F.3d 533, 538 (6th Cir. 2001) (advising that Younger abstention counsels federal court to

refrain from adjudicating matter otherwise properly before it in deference to ongoing state

criminal proceedings). Where Younger abstention is appropriate, it requires dismissal of those

claims without prejudice. Zalman v. Armstrong, 802 F.2d 199, 207 n.11 (6th Cir. 1986).

                                       III. CONCLUSION

        For the foregoing reasons, the Court will, by separate Order, dismiss this action without

prejudice.

Date:   February 12, 2021




cc:     Plaintiffs, pro se
        Defendants
        Warren County Attorney
4416.009



                                                  3
